


Exhibit 10.16

 
 
UNIT PLEDGE AGREEMENT
 


 
THIS UNIT PLEDGE AGREEMENT (“Agreement”) is made as of the 21st day of November,
2007, by SANDSTONE EQUITY INVESTORS, LLC, a Delaware limited liability
company (“Debtor”), whose principal place of business and chief executive office
is located at 1291 Galleria Drive, Henderson, Nevada 89014, in favor of DESERT
CAPITAL TRS, INC., a Delaware corporation (“Secured Party”), whose address is
1291 Galleria Drive, Henderson, Nevada 89014.  Debtor hereby agrees with Secured
Party as follows:
 
1. Definitions.  As used in this Agreement, the following terms shall have the
meanings indicated below:
 
(a) The term “Obligor” shall mean Debtor and Consolidated Mortgage, LLC, a
Nevada limited liability company (“Borrower”).
 
(b) The term “Code” shall mean Chapter 104 of the Nevada Revised Statutes as in
effect in the State of Nevada on the date of this Agreement or as it may
hereafter be amended from time to time.
 
(c) The term “Collateral” shall mean all personal property of Debtor
specifically described on Schedule A attached hereto and made a part
hereof.  The term Collateral, as used herein, shall also include (i) all
certificates, instruments and/or other documents evidencing the foregoing,
(ii) all renewals, replacements and substitutions of all of the foregoing,
(iii) all Additional Property (as hereinafter defined), and (iv) all PRODUCTS
and PROCEEDS of all of the foregoing.  The designation of proceeds does not
authorize Debtor to sell, transfer or otherwise convey any of the foregoing
property.  The delivery at any time by Debtor to Secured Party of any property
as a pledge to secure payment or performance of any indebtedness or obligation
whatsoever shall also constitute a pledge of such property as Collateral
hereunder.
 
(d) The term “Indebtedness” shall mean all indebtedness, obligations and
liabilities of Obligor to Secured Party of any kind or character, now existing
or hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several or joint and several,
including without limitation all indebtedness, obligations and liabilities of
Obligor to Secured Party now existing or hereafter arising by note, draft,
acceptance, guaranty, endorsement, letter of credit, assignment, purchase,
overdraft, discount, indemnity agreement or otherwise, including, without
limitation, (i) that one certain promissory note dated November 21, 2007, in the
original principal amount of $15,500,000 executed by Borrower and payable to the
order of Secured Party (the “Note”), (ii) that certain Purchase Agreement dated
November 21, 2007, among Secured Party, Desert Capital REIT, Inc., a Maryland
corporation (the “REIT”), and Debtor, as the same may be amended or otherwise
modified from time to time (the “Purchase Agreement”), (iii) under any documents
evidencing, securing, governing and/or pertaining to all or any part of the
indebtedness described in (i) and (ii) above, (iv) all costs and expenses
incurred by Secured Party in connection with the collection and administration
of all or any part of the indebtedness and obligations described in (i), (ii)
and (iii) above or the protection or preservation of, or realization upon, the
collateral securing all or any part of such indebtedness and obligations,
including without limitation all reasonable attorneys’ fees and expenses, and
(v) all renewals, extensions, modifications and rearrangements of the
indebtedness and obligations described in (i), (ii), (iii) and (iv) above.
 
(e) The term “Loan Documents” shall mean all instruments and documents
evidencing, securing, governing, guaranteeing and/or pertaining to the
Indebtedness.
 
(f) The term “Obligated Party” shall mean any party other than Obligor who
secures, guarantees and/or is otherwise obligated to pay all or any portion of
the Indebtedness.
 
(g)           The term “Farrar Litigation” shall mean the litigation filed on
April 27, 2007 and pending in Clark County, Nevada as Case Number A540243
against Todd Parriott, et al by Robert Farrar, as Trustee for the Frank L.
Farrar and Patricia J. Farrar Irrevocable Trust and Consolidated Mortgage, LLC,
f/k/a Consolidated Mortgage, Inc.
 
All words and phrases used herein which are expressly defined in
Section 104.1201, Article 8 or Article 9 of the Code shall have the meaning
provided for therein.  Other words and phrases defined elsewhere in the Code
shall have the meaning specified therein except to the extent such meaning is
inconsistent with a definition in Section 104.1201, Article 8 or Article 9 of
the Code.
 
2. Security Interest.  As security for the Indebtedness, Debtor, for value
received, hereby grants to Secured Party a continuing security interest in the
Collateral.
 
3. Additional Property.  Collateral shall also include the following property
(collectively, the “Additional Property”) which Debtor becomes entitled to
receive or shall receive in connection with any other Collateral:  (a) any unit
certificate, including without limitation, any certificate representing a
distribution or any certificate in connection with any recapitalization,
reclassification, merger, consolidation, conversion, sale of assets, combination
of shares, split or spin-off; (b) any option, warrant, subscription or right,
whether as an addition to or in substitution of any other Collateral; (c) any
dividends or distributions of any kind whatsoever, whether distributable in
cash, units or other property; (d) any interest, premium or principal payments;
and (e) any conversion or redemption proceeds; provided, however, that until the
occurrence of an Event of Default (as hereinafter defined), Debtor shall be
entitled to all cash distributions and all interest paid on the Collateral
(except interest paid on any certificate of deposit pledged hereunder) free of
the security interest created under this Agreement.  All Additional Property
received by Debtor shall be received in trust for the benefit of Secured
Party.  All Additional Property and all certificates or other written
instruments or documents evidencing and/or representing the Additional Property
that is received by Debtor, together with such instruments of transfer as
Secured Party may request, shall immediately be delivered to or deposited with
Secured Party and held by Secured Party as Collateral under the terms of this
Agreement.  If the Additional Property received by Debtor shall be certificated
units or other securities, such certificated units or other securities shall be
duly endorsed in blank or accompanied by proper instruments of transfer and
assignment duly executed in blank with, if requested by Secured Party,
signatures guaranteed by a bank or member firm of the New York Stock Exchange,
all in form and substance satisfactory to Secured Party.  Secured Party shall be
deemed to have possession of any Collateral in transit to Secured Party or its
agent.
 
4. Voting Rights.  As long as no Event of Default shall have occurred hereunder,
any voting rights incident to any units or other securities pledged as
Collateral may be exercised by Debtor; provided, however, that Debtor will not
exercise, or cause to be exercised, any such voting rights, without the prior
written consent of Secured Party, if the direct or indirect effect of such vote
will result in an Event of Default hereunder.
 
5. Maintenance of Collateral.  Other than the exercise of reasonable care to
assure the safe custody of any Collateral in Secured Party’s possession from
time to time, Secured Party does not have any obligation, duty or responsibility
with respect to the Collateral.  Without limiting the generality of the
foregoing, Secured Party shall not have any obligation, duty or responsibility
to do any of the following:  (a) ascertain any maturities, calls, conversions,
exchanges, offers, tenders or similar matters relating to the Collateral or
informing Debtor with respect to any such matters; (b) fix, preserve or exercise
any right, privilege or option (whether conversion, redemption or otherwise)
with respect to the Collateral unless (i) Debtor makes written demand to Secured
Party to do so, (ii) such written demand is received by Secured Party in
sufficient time to permit Secured Party to take the action demanded in the
ordinary course of its business, and (iii) Debtor provides additional
collateral, acceptable to Secured Party in its sole discretion; (c) collect any
amounts payable in respect of the Collateral (Secured Party being liable to
account to Debtor only for what Secured Party may actually receive or collect
thereon); (d) sell all or any portion of the Collateral to avoid market loss;
(e) sell all or any portion of the Collateral unless and until (i) Debtor makes
written demand upon Secured Party to sell the Collateral, and (ii) Debtor
provides additional collateral, acceptable to Secured Party in its sole
discretion; or (f) hold the Collateral for or on behalf of any party other than
Debtor.
 
6. Representations and Warranties.  Debtor hereby represents and warrants the
following to Secured Party:
 
(a) Authority.  The execution, delivery and performance of this Agreement and
all of the other Loan Documents by Debtor have been duly authorized by all
necessary corporate action of Debtor.
 
(b) Accuracy of Information.  All information heretofore, herein or hereafter
supplied to Secured Party by or on behalf of Debtor with respect to the
Collateral is true and correct.  The exact legal name, social security number
(if applicable), tax identification number, employee identification number and
organization number of Debtor is correctly shown in the first paragraph hereof.
 
(c) Enforceability.  This Agreement and the other Loan Documents constitute
legal, valid and binding obligations of Debtor, enforceable in accordance with
their respective terms, except as limited by bankruptcy, insolvency or similar
laws of general application relating to the enforcement of creditors’ rights and
except to the extent specific remedies may generally be limited by equitable
principles.
 
(d) Ownership and Liens.  Debtor has good and marketable title to the Collateral
free and clear of all liens, security interests, encumbrances or adverse claims,
except for the security interest created by this Agreement and the Farrar
Litigation.  The Collateral constitutes 100% of the beneficial ownership
interests in Borrower and the Collateral constitutes the only beneficial
ownership in Borrower.  Except for the Farrar Litigation, no dispute, right of
setoff, counterclaim or defense exists with respect to all or any part of the
Collateral.  Debtor has not executed any other security agreement currently
affecting the Collateral and no financing statement or other instrument similar
in effect covering all or any part of the Collateral is on file in any recording
office except as may have been executed or filed in favor of Secured Party.
 
(e) No Conflicts or Consents.  Neither the ownership, the intended use of the
Collateral by Debtor, the grant of the security interest by Debtor to Secured
Party herein nor the exercise by Secured Party of its rights or remedies
hereunder, will (i) conflict with any provision of (A) any domestic or foreign
law, statute, rule or regulation, (B) the articles or certificate of
incorporation or bylaws of Debtor, or (C) any agreement, judgment, license,
order or permit applicable to or binding upon Debtor or otherwise affecting the
Collateral, or (ii) result in or require the creation of any lien, charge or
encumbrance upon any assets or properties of Debtor or of any person except as
may be expressly contemplated in the Loan Documents.  Except as expressly
contemplated in the Loan Documents, no consent, approval, authorization or order
of, and no notice to or filing with, any court, governmental authority or third
party is required in connection with the grant by Debtor of the security
interest herein or the exercise by Secured Party of its rights and remedies
hereunder.
 
(f) Security Interest.  Debtor has and will have at all times full right, power
and authority to grant a security interest in the Collateral to Secured Party in
the manner provided herein, free and clear of any lien, security interest or
other charge or encumbrance except for the Farrar Litigation. This Agreement
creates a legal, valid and binding security interest in favor of Secured Party
in the Collateral.
 
(g) Location/Identity.  Debtor’s principal place of business and chief executive
office (as those terms are used in the Code) is located at the address set forth
on the first page hereof.  Except as specified elsewhere herein, all Collateral
and records concerning the Collateral shall be kept at such address.  Debtor’s
organizational structure, state of organization, and organizational number (the
“Organizational Information”) are as set forth on the first page hereof.  Except
as specified herein, the Organizational Information shall not change.
 
(h) Solvency of Debtor.  As of the date hereof, and after giving effect to this
Agreement and the completion of all other transactions contemplated by Debtor at
the time of the execution of this Agreement, (i) Debtor is and will be solvent,
(ii) the fair saleable value of Debtor’s assets exceeds and will continue to
exceed Debtor’s liabilities (both fixed and contingent), (iii) Debtor is paying
and will continue to be able to pay its debts as they mature, and (iv) if Debtor
is not an individual, Debtor has and will have sufficient capital to carry on
Debtor’s businesses and all businesses in which Debtor is about to engage.
 
(i) Securities.  Any certificates evidencing securities pledged as Collateral
are valid and genuine and have not been altered.  All securities pledged as
Collateral have been duly authorized and validly issued, are fully paid and
non-assessable, and were not issued in violation of the preemptive rights of any
party or of any agreement by which Debtor or the issuer thereof is bound.  No
restrictions or conditions exist with respect to the transfer or voting of any
securities pledged as Collateral, except as has been disclosed to Secured Party
in writing.  To the best of Debtor’s knowledge, no issuer of such securities
(other than securities of a class which are publicly traded) has any outstanding
rights, rights to subscribe, options, warrants or convertible securities
outstanding or any other rights outstanding entitling any party to have issued
to such party securities of such issuer, except as has been disclosed to Secured
Party in writing.
 
7. Affirmative Covenants.  Debtor will comply with the covenants contained in
this Section at all times during the period of time this Agreement is effective
unless Secured Party shall otherwise consent in writing.
 
 
(a) Ownership and Liens.  Debtor will maintain good and marketable title to all
Collateral free and clear of all liens, security interests, encumbrances or
adverse claims, except for (i) the security interest created by this Agreement,
(ii) the security interests and other encumbrances expressly permitted by the
other Loan Documents, and (iii) the Farrar Litigation.  Debtor will own at all
times 100% of the beneficial ownership interests in Borrower.  Except for the
Farrar Litigation, Debtor will not permit any dispute, right of setoff,
counterclaim or defense to exist with respect to all or any part of the
Collateral.  Debtor will cause any financing statement or other security
instrument with respect to the Collateral to be terminated, except as may exist
or as may have been filed in favor of Secured Party.  Debtor hereby irrevocably
appoints Secured Party as Debtor’s attorney-in-fact, such power of attorney
being coupled with an interest, with full authority in the place and stead of
Debtor and in the name of Debtor or otherwise, for the purpose of terminating
any financing statements currently filed with respect to the Collateral.  Debtor
will defend at its expense Secured Party’s right, title and security interest in
and to the Collateral against the claims of any third party.
 
(b) Inspection of Books and Records.  Debtor will keep adequate records
concerning the Collateral and will permit Secured Party and all representatives
and agents appointed by Secured Party to inspect Debtor’s books and records of
or relating to the Collateral at any time during normal business hours, to make
and take away photocopies, photographs and printouts thereof and to write down
and record any such information.
 
(c) Adverse Claim.  Debtor covenants and agrees to promptly notify Secured Party
of any claim, action or proceeding affecting title to the Collateral, or any
part thereof, or the security interest created hereunder and, at Debtor’s
expense, defend Secured Party’s security interest in the Collateral against the
claims of any third party.  Debtor also covenants and agrees to promptly deliver
to Secured Party a  copy of all written notices received by Debtor with respect
to the Collateral, including without limitation, notices received from the
issuer of any securities pledged hereunder as Collateral.
 
(d) Further Assurances.  Debtor will contemporaneously with the execution hereof
and from time to time thereafter at its expense promptly execute and deliver all
further instruments and documents and take all further action necessary or
appropriate or that Secured Party may request in order (i) to perfect and
protect the security interest created or purported to be created hereby and the
first priority of such security interest, (ii) to enable Secured Party to
exercise and enforce its rights and remedies hereunder in respect of the
Collateral, and (iii) to otherwise effect the purposes of this Agreement,
including without limitation:  (A) executing (if requested) and filing any
financing or continuation statements, or any amendments thereto; (B) obtaining
written confirmation from the issuer of any securities pledged as Collateral of
the pledge of such securities, in form and substance satisfactory to Secured
Party; (C) cooperating with Secured Party in registering the pledge of any
securities pledged as Collateral with the issuer of such securities;
(D) delivering notice of Secured Party’s security interest in any securities
pledged as Collateral to any financial intermediary, clearing corporation or
other party required by Secured Party, in form and substance satisfactory to
Secured Party; and (E) obtaining written confirmation of the pledge of any
securities constituting Collateral from any financial intermediary, clearing
corporation or other party required by Secured Party, in form and substance
satisfactory to Secured Party.  If all or any part of the Collateral is
securities issued by an agency or department of the United States, Debtor
covenants and agrees, at Secured Party’s request, to cooperate in registering
such securities in Secured Party’s name or with Secured Party’s account
maintained with a Federal Reserve Secured Party.
 
(e) Control Agreements.  Debtor will cooperate with Secured Party in obtaining a
control agreement in form and substance satisfactory to Secured Party with
respect to Collateral for which such agreement is required for perfection of a
security interest pursuant to the Code (as determined by Secured Party in its
sole discretion)
 
8. Negative Covenants.  Debtor will comply with the covenants contained in this
Section at all times during the period of time this Agreement is effective,
unless Secured Party shall otherwise consent in writing.
 
(a) Transfer or Encumbrance.  Debtor will not (i) sell, assign (by operation of
law or otherwise) or transfer Debtor’s rights in any of the Collateral,
(ii) grant a lien or security interest in or execute, authorize, file or record
any financing statement or other security instrument with respect to the
Collateral to any party other than Secured Party, or (iii) deliver actual or
constructive possession of any certificate, instrument or document evidencing
and/or representing any of the Collateral to any party other than Secured
Party.  Debtor will not permit the sale, pledge or encumbrance or other transfer
of ownership interest in Borrower or the issuance of any additional ownership
interests in Borrower.
 
(b) Impairment of Security Interest.  Debtor will not take or fail to take any
action which would in any manner impair the value or enforceability of Secured
Party’s security interest in any Collateral.
 
(c) Dilution of Ownership.  As to any securities pledged as Collateral (other
than securities of a class which are publicly traded), Debtor will not consent
to or approve of the issuance of (i) any additional units or shares of any class
of securities of such issuer (unless immediately upon issuance additional
securities are pledged and delivered to Secured Party pursuant to the terms
hereof to the extent necessary to give Secured Party a security interest after
such issuance in at least the same percentage of such issuer’s outstanding
securities as Secured Party had before such issuance), (ii) any instrument
convertible voluntarily by the holder thereof or automatically upon the
occurrence or non-occurrence of any event or condition into, or exchangeable
for, any such securities, or (iii) any warrants, options, contracts or other
commitments entitling any third party to purchase or otherwise acquire any such
securities.
 
(d) Restrictions on Securities.  Debtor will not enter into any agreement
creating, or otherwise permit to exist, any restriction or condition upon the
transfer, voting or control of any securities pledged as Collateral, except as
consented to in writing by Secured Party.
 
9. Rights of Secured Party.  Secured Party shall have the rights contained in
this Section at all times during the period of time this Agreement is effective.
 
(a) Power of Attorney.  Debtor hereby irrevocably appoints Secured Party as
Debtor’s attorney-in-fact, such power of attorney being coupled with an
interest, with full authority in the place and stead of Debtor and in the name
of Debtor or otherwise, to take any action and to execute any instrument after
the occurrence and during the continuance of an Event of Default, which Secured
Party may from time to time in Secured Party’s discretion deem necessary or
appropriate to accomplish the purposes of this Agreement, including without
limitation, the following action:  (i) transfer any securities, instruments,
documents or certificates pledged as Collateral in the name of Secured Party or
its nominee; (ii) use any interest, premium or principal payments, conversion or
redemption proceeds or other cash proceeds received in connection with any
Collateral to reduce any of the Indebtedness; (iii) exchange any of the
securities pledged as Collateral for any other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof, and, in connection therewith, to deposit and deliver any and all
of such securities with any committee, depository, transfer agent, registrar or
other designated agent upon such terms and conditions as Secured Party may deem
necessary or appropriate; (iv) exercise or comply with any conversion, exchange,
redemption, subscription or any other right, privilege or option pertaining to
any securities pledged as Collateral; provided, however, except as provided
herein, Secured Party shall not have a duty to exercise or comply with any such
right, privilege or option (whether conversion, redemption or otherwise) and
shall not be responsible for any delay or failure to do so; and (v) file any
claims or take any action or institute any proceedings which Secured Party may
deem necessary or appropriate for the collection and/or preservation of the
Collateral or otherwise to enforce the rights of Secured Party with respect to
the Collateral.
 
(b) Performance by Secured Party.  If Debtor fails to perform any agreement or
obligation provided herein, Secured Party may itself perform, or cause
performance of, such agreement or obligation, and the expenses of Secured Party
incurred in connection therewith shall be a part of the Indebtedness, secured by
the Collateral and payable by Debtor on demand.
 
Notwithstanding any other provision herein to the contrary, Secured Party does
not have any duty to exercise or continue to exercise any of the foregoing
rights and shall not be responsible for any failure to do so or for any delay in
doing so.
 
10. Events of Default.  Each of the following constitutes an “Event of Default”
under this Agreement:
 
(a) Default in Payment.  The failure, refusal or neglect of Obligor to make any
payment of principal or interest on the Indebtedness, or any portion thereof, as
the same shall become due and payable and such failure, refusal or neglect shall
continue for five (5) days; or
 
(b) Non-Performance of Covenants.  The failure of Obligor or any Obligated Party
to timely and properly observe, keep or perform any covenant, agreement,
warranty or condition required herein or in any of the other Loan Documents and
such failure shall continue for ten (10) days after written notice thereof has
been given to Obligor or such Obligated Party; or
 
(c) Default Under other Loan Documents.  The occurrence of an event of default
under any of the other Loan Documents; or
 
(d) False Representation.  Any representation contained herein or in any of the
other Loan Documents made by Obligor or any Obligated Party is false or
misleading in any material respect; or
 
(e) Default to Third Party.  The occurrence of any event which permits the
acceleration of the maturity of any indebtedness owing by Obligor or any
Obligated Party to any third party under any agreement or undertaking; or
 
(f) Debtor’s Secured Bankruptcy or Insolvency.  If Obligor or any Obligated
Party: (i) becomes insolvent, or makes a transfer in fraud of creditors, or
makes an assignment for the benefit of creditors, or admits in writing its
inability to pay its debts as they become due; (ii) generally is not paying its
debts as such debts become due; (iii) has a receiver, trustee or custodian
appointed for, or take possession of, all or substantially all of the assets of
such party or any of the Collateral, either in a proceeding brought by such
party or in a proceeding brought against such party and such appointment is not
discharged or such possession is not terminated within sixty (60) days after the
effective date thereof or such party consents to or acquiesces in such
appointment or possession; (iv) files a petition for relief under the United
States Secured Bankruptcy Code or any other present or future federal or state
insolvency, bankruptcy or similar laws (all of the foregoing hereinafter
collectively called “Applicable Secured Bankruptcy Law”) or an involuntary
petition for relief is filed against such party under any Applicable Secured
Bankruptcy Law and such involuntary petition is not dismissed within sixty (60)
days after the filing thereof, or an order for relief naming such party is
entered under any Applicable Secured Bankruptcy Law, or any composition,
rearrangement, extension, reorganization or other relief of debtors now or
hereafter existing is requested or consented to by such party; (v) fails to have
discharged within a period of sixty (60) days any attachment, sequestration or
similar writ levied upon any property of such party; or (vi) fails to pay within
thirty (30) days any final money judgment against such party; or
 
(g) Execution on Collateral.  The Collateral or any portion thereof is taken on
execution or other process of law in any action against Debtor; or
 
(h) Abandonment.  Debtor abandons the Collateral or any portion thereof; or
 
(i) Action by Other Lienholder.  The holder of any lien or security interest on
any of the assets of Debtor, including without limitation, the Collateral
(without hereby implying the consent of Secured Party to the existence or
creation of any such lien or security interest on the Collateral), declares a
default thereunder or institutes foreclosure or other proceedings for the
enforcement of its remedies thereunder; or
 
(j) Liquidation, Death and Related Events.  The liquidation, dissolution, merger
or consolidation of Obligor or any Obligated Party; or
 
(k) Dilution of Ownership.  The issuer of any securities (other than securities
of a class which are publicly traded) constituting Collateral hereafter issues
any units or shares of any class of capital stock (unless immediately upon
issuance, additional securities are pledged and delivered to Secured Party
pursuant to the terms hereof to the extent necessary to give Secured Party a
security interest after such issuance in at least the same percentage of such
issuer’s outstanding securities as Secured Party had before such issuance) or
any options, warrants or other rights to purchase any such units or capital
stock;
 
(l) Secured Bankruptcy of Issuer.  (i) The issuer of any securities constituting
Collateral files a petition for relief under any Applicable Secured Bankruptcy
Law, (ii) an involuntary petition for relief is filed against any such issuer
under any Applicable Secured Bankruptcy Law and such involuntary petition is not
dismissed within thirty (30) days after the filing thereof, or (iii) an order
for relief naming any such issuer is entered under any Applicable Secured
Bankruptcy Law, or
 
(m) Search Report.  If Secured Party shall have elected to file any financing
statement with respect to the Collateral, Secured Party shall receive at any
time following the execution of this Agreement a search report indicating that
Secured Party’s security interest is not prior to all other security interests
or other interests reflected in the report.
 
11. Remedies and Related Rights.  If an Event of Default shall have occurred,
and without limiting any other rights and remedies provided herein, under any of
the other Loan Documents or otherwise available to Secured Party, Secured Party
may exercise one or more of the rights and remedies provided in this Section.
 
(a) Remedies.  Secured Party may from time to time at its discretion, without
limitation and without notice except as expressly provided in any of the Loan
Documents:
 
(i) exercise in respect of the Collateral all the rights and remedies of a
secured party under the Code (whether or not the Code applies to the affected
Collateral);
 
(ii) reduce its claim to judgment or foreclose or otherwise enforce, in whole or
in part, the security interest granted hereunder by any available judicial
procedure;
 
(iii) sell or otherwise dispose of, at its office, on the premises of Debtor or
elsewhere, the Collateral, as a unit or in parcels, by public or private
proceedings, and by way of one or more contracts (it being agreed that the sale
or other disposition of any part of the Collateral shall not exhaust Secured
Party’s power of sale, but sales or other dispositions may be made from time to
time until all of the Collateral has been sold or disposed of or until the
Indebtedness has been paid and performed in full), and at any such sale or other
disposition it shall not be necessary to exhibit any of the Collateral;
 
(iv) buy the Collateral, or any portion thereof, at any public sale;
 
(v) buy the Collateral, or any portion thereof, at any private sale if the
Collateral is of a type customarily sold in a recognized market or is of a type
which is the subject of widely distributed standard price quotations;
 
(vi) apply for the appointment of a receiver for the Collateral, and Debtor
hereby consents to any such appointment; and
 
(vii) at its option, retain the Collateral in satisfaction of the Indebtedness
whenever the circumstances are such that Secured Party is entitled to do so
under the Code or otherwise, to the full extent permitted by the Code, Secured
Party shall be permitted to elect whether such retention shall be in full or
partial satisfaction of the Indebtedness.
 
In the event Secured Party shall elect to sell the Collateral, Secured Party may
sell the Collateral without giving any warranties as and shall be permitted to
specifically disclaim any warranties of title or the like.  Further, if Secured
Party sells any of the Collateral on credit, Debtor will be credited only with
payments actually made by the purchaser, received by Secured Party and applied
to the Indebtedness.  In the event the purchaser fails to pay for the
Collateral, Secured Party may resell the Collateral and Debtor shall be credited
with the proceeds of the sale.  Debtor agrees that in the event Debtor or any
Obligor is entitled to receive any notice under the Code, as it exists in the
state governing any such notice, of the sale or other disposition of any
Collateral, reasonable notice shall be deemed given when such notice is
deposited in a depository receptacle under the care and custody of the United
States Postal Service, postage prepaid, at such party’s address set forth on the
first page hereof, ten (10) days prior to the date of any public sale, or after
which a private sale, of any of such Collateral is to be held.  Secured Party
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given.  Secured Party may adjourn any public or private sale
from time to time  by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.  Debtor further acknowledges and agrees that the redemption by
Secured Party of any certificate of deposit pledged as Collateral shall be
deemed to be a commercially reasonable disposition under Section 104.9610 of the
Code.
 
(b) Private Sale of Securities.  Debtor recognizes that Secured Party may be
unable to effect a public sale of all or any part of the securities pledged as
Collateral because of restrictions in applicable federal and state securities
laws and that Secured Party may, therefore, determine to make one or more
private sales of any such securities to a restricted group of purchasers who
will be obligated to agree, among other things, to acquire such securities for
their own account, for investment and not with a view to the distribution or
resale thereof.  Debtor acknowledges that each any such private sale may be at
prices and other terms less favorable than what might have been obtained at a
public sale and, notwithstanding the foregoing, agrees that each such private
sale shall be deemed to have been made in a commercially reasonable manner and
that Secured Party shall have no obligation to delay the sale of any such
securities for the period of time necessary to permit the issuer to register
such securities for public sale under any federal or state securities
laws.  Debtor further acknowledges and agrees that any offer to sell such
securities which has been made privately in the manner described above to not
less than five (5) bona fide offerees shall be deemed to involve a “public sale”
for the purposes of Article 9 of the Code, notwithstanding that such sale may
not constitute a “public offering” under any federal or state securities laws
and that Secured Party may, in such event, bid for the purchase of such
securities.
 
(c) Application of Proceeds.  If any Event of Default shall have occurred,
Secured Party may at its discretion apply or use any cash held by Secured Party
as Collateral, and any cash proceeds received by Secured Party in respect of any
sale or other disposition of, collection from, or other realization upon, all or
any part of the Collateral as follows in such order and manner as Secured Party
may elect:
 
(i) to the repayment or reimbursement of the reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
incurred by Secured Party in connection with (A) the administration of the Loan
Documents, (B) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, the Collateral, and (C) the exercise
or enforcement of any of the rights and remedies of Secured Party hereunder;
 
(ii) to the payment or other satisfaction of any liens and other encumbrances
upon the Collateral;
 
(iii) to the satisfaction of the Indebtedness;
 
(iv) by holding such cash and proceeds as Collateral;
 
(v) to the payment of any other amounts required by applicable law (including
without limitation, Section 104.9615(a)(3) of the Code or any other applicable
statutory provision); and
 
(vi) by delivery to Debtor or any other party lawfully entitled to receive such
cash or proceeds whether by direction of a court of competent jurisdiction or
otherwise.
 
(d) Deficiency.  In the event that the proceeds of any sale of, collection from,
or other realization upon, all or any part of the Collateral by Secured Party
are insufficient to pay all amounts to which Secured Party is legally entitled,
Obligor and any party who guaranteed or is otherwise obligated to pay all or any
portion of the Indebtedness shall be liable for the deficiency, together with
interest thereon as provided in the Loan Documents, to the full extent permitted
by the Code.
 
(e) Non-Judicial Remedies.  In granting to Secured Party the power to enforce
its rights hereunder without prior judicial process or judicial hearing, Debtor
expressly waives, renounces and knowingly relinquishes any legal right which
might otherwise require Secured Party to enforce its rights by judicial
process.  Debtor recognizes and concedes that non-judicial remedies are
consistent with the usage of trade, are responsive to commercial necessity and
are the result of a bargain at arm’s length.  Nothing herein is intended to
prevent Secured Party or Debtor from resorting to judicial process at either
party’s option.
 
(f) Other Recourse.  Debtor waives any right to require Secured Party to proceed
against any third party, exhaust any Collateral or other security for the
Indebtedness, or to have any third party joined with Debtor in any suit arising
out of the Indebtedness or any of the Loan Documents, or pursue any other remedy
available to Secured Party.  Debtor further waives any and all notice of
acceptance of this Agreement and of the creation, modification, rearrangement,
renewal or extension of the Indebtedness.  Debtor further waives any defense
arising by reason of any disability or other defense of any third party or by
reason of the cessation from any cause whatsoever of the liability of any third
party.  Until all of the Indebtedness shall have been paid in full, Debtor shall
have no right of subrogation and Debtor waives the right to enforce any remedy
which Secured Party has or may hereafter have against any third party, and
waives any benefit of and any right to participate in any other security
whatsoever now or hereafter held by Secured Party.  Debtor authorizes Secured
Party, and without notice or demand and without any reservation of rights
against Debtor and without affecting Debtor’s liability hereunder or on the
Indebtedness, to (i) take or hold any other property of any type from any third
party as security for the Indebtedness, and exchange, enforce, waive and release
any or all of such other property, (ii) apply such other property and direct the
order or manner of sale thereof as Secured Party may in its discretion
determine, (iii) renew, extend, accelerate, modify, compromise, settle or
release any of the Indebtedness or other security for the Indebtedness,
(iv) waive, enforce or modify any of the provisions of any of the Loan Documents
executed by any third party, and (v) release or substitute any third party.
 
(g) Voting Rights.  Upon the occurrence of an Event of Default, Debtor will not
exercise any voting rights with respect to securities pledged as
Collateral.  Debtor hereby irrevocably appoints Secured Party as Debtor’s
attorney-in-fact (such power of attorney being coupled with an interest) and
proxy to exercise any voting rights with respect to Debtor’s securities pledged
as Collateral upon the occurrence of an Event of Default.
 
(h) Distribution Rights and Interest Payments.  Upon the occurrence of an Event
of Default:
 
(i) all rights of Debtor to receive and retain the distributions and interest
payments which it would otherwise be authorized to receive and retain pursuant
to Section 3 shall automatically cease, and all such rights shall thereupon
become vested with Secured Party which shall thereafter have the sole right to
receive, hold and apply as Collateral such distributions and interest payments;
and
 
(ii) all distributions and interest payments that are received by Debtor
contrary to the provisions of clause (i) of this Subsection shall be received in
trust for the benefit of Secured Party, shall be segregated from other funds of
Debtor, and shall be forthwith paid over to Secured Party in the exact form
received (properly endorsed or assigned if requested by Secured Party), to be
held by Secured Party as Collateral.
 
12. Indemnity.  Debtor hereby indemnifies and agrees to hold harmless Secured
Party, and its officers, directors, employees, agents and representatives (each
an “Indemnified Person”) from and against any and all liabilities, obligations,
claims, losses, damages, penalties, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature (collectively, the “Claims”) which may be
imposed on, incurred by, or asserted against, any Indemnified Person arising in
connection with the Loan Documents, the Indebtedness or the Collateral
(including without limitation, the enforcement of the Loan Documents and the
defense of any Indemnified Person’s actions and/or inactions in connection  with
the Loan Documents).  The indemnification provided for in this Section shall
survive the termination of this Agreement and shall extend and continue to
benefit each individual or entity that is or has at any time been an Indemnified
Person hereunder.
 
13. Miscellaneous.
 
(a) Entire Agreement.  This Agreement contains the entire agreement of Secured
Party and Debtor with respect to the Collateral.  If the parties hereto are
parties to any prior agreement, either written or oral, relating to the
Collateral, the terms of this Agreement shall amend and supersede the terms of
such  prior  agreements as to transactions on or after the effective date of
this Agreement, but all security agreements, financing statements, guaranties,
other contracts and notices for the benefit of Secured Party shall continue in
full force and effect to secure the Indebtedness unless Secured Party
specifically releases its rights thereunder by separate release.
 
(b) Amendment.  No modification, consent or amendment of any provision of this
Agreement or any of the other Loan Documents shall be valid or effective unless
the same is in writing and authenticated by the party against whom it is sought
to be enforced, except to the extent of amendments specifically permitted by the
Code without authentication by the Debtor or Obligor.
 
(c) Actions by Secured Party.  The lien, security interest and other security
rights of Secured Party hereunder shall not be impaired by (i) any renewal,
extension, increase or modification with respect to the Indebtedness, (ii) any
surrender, compromise, release, renewal, extension, exchange or substitution
which Secured Party may grant with respect to the Collateral, or (iii) any
release or indulgence granted to any endorser, guarantor or surety of the
Indebtedness.  The taking of additional security by Secured Party shall not
release or impair the lien, security interest or other security rights of
Secured Party hereunder or affect the obligations of Debtor hereunder.
 
(d) Waiver by Secured Party.  Secured Party may waive any Event of Default
without waiving any other prior or subsequent Event of Default.  Secured Party
may remedy any default without waiving the Event of Default remedied.  Neither
the failure by Secured Party to exercise, nor the delay by Secured Party in
exercising, any right or remedy upon any Event of Default shall be construed as
a waiver of such Event of Default or as a waiver of the right to exercise any
such right or remedy at a later date.  No single or partial exercise by Secured
Party of any right or remedy hereunder shall exhaust the same or shall preclude
any other or further exercise thereof, and every such right or remedy hereunder
may be exercised at any time.  No waiver of any provision hereof or consent to
any departure by Debtor therefrom shall be effective unless the same shall be in
writing and signed by Secured Party and then such waiver or consent shall be
effective only in the specific instances, for the purpose for which given and to
the extent therein specified.  No notice to or demand on Debtor in any case
shall of itself entitle Debtor to any other or further notice or demand in
similar or other circumstances.
 
(e) Costs and Expenses.  Debtor will upon demand pay to Secured Party the amount
of any and all costs and expenses (including without limitation, reasonable
attorneys’ fees and expenses), which Secured Party may incur in connection with
 the exercise or enforcement of any of the rights of Secured Party under the
Loan Documents or the failure by Debtor to perform or observe any of the
provisions hereof.
 
(f) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA AND APPLICABLE FEDERAL LAWS,
EXCEPT TO THE EXTENT PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION
OF THE SECURITY INTEREST GRANTED HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEVADA.
 
(g) Venue.  This Agreement has been entered into in the county in Nevada where
Secured Party’s address for notice purposes is located, and it shall be
performable for all purposes in such county.  Courts within the State of Nevada
shall have jurisdiction over any and all disputes arising under or pertaining to
this Agreement and venue for any such disputes shall be in the county or
judicial district where this Agreement has been executed and delivered.
 
(h) Severability.  If any provision of this Agreement is held by a court of
competent jurisdiction to be illegal, invalid or unenforceable under present or
future laws, such provision shall be fully severable, shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision held to be illegal, invalid or unenforceable.
 
(i) No Obligation.  Nothing contained herein shall be construed as an obligation
on the part of Secured Party to extend or continue to extend credit to Obligor.
 
(j) Notices.  All notices, requests, demands or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and given
by (i) personal delivery, (ii) expedited delivery service with proof of
delivery, or (iii) United States mail, postage prepaid, registered or certified
mail, return receipt requested, sent to the intended addressee at the address
set forth on the first page hereof or to such different address as the addressee
shall have designated by written notice sent pursuant to the terms hereof and
shall be deemed to have been received either, in the case of personal delivery,
at the time of personal delivery, in the case of expedited delivery service, as
of the date of first attempted delivery at the address and in the manner
provided herein, or in the case of mail, upon deposit in a depository receptacle
under the care and custody of the United States Postal Service.  Either party
shall have the right to change its address for notice hereunder to any other
location within the continental United States by notice to the other party of
such new address at least thirty (30) days prior to the effective date of such
new address.
 
(k) Binding Effect and Assignment.  This Agreement (i) creates a continuing
security interest in the Collateral, (ii) shall be binding on Debtor and the
heirs, executors, administrators, personal representatives, successors and
assigns of Debtor, and (iii) shall inure to the benefit of Secured Party and its
successors and assigns.  Without limiting the generality of the foregoing,
Secured Party may pledge, assign or otherwise transfer the Indebtedness and its
rights under this Agreement and any of the other Loan Documents to any other
party.  Debtor’s rights and obligations hereunder may not be assigned or
otherwise transferred without the prior written consent of Secured Party.
 
(l) Termination.  It is contemplated by the parties hereto that from time to
time there may be no outstanding Indebtedness, but notwithstanding such
occurrences, this Agreement shall remain valid and shall be in full force and
effect as to subsequent outstanding Indebtedness.  Upon (i) the satisfaction in
full of the Indebtedness, (ii) the termination or expiration of any commitment
of Secured Party to extend credit to Obligor, (iii) written request for the
termination hereof delivered by Debtor to Secured Party, and (iv) written
release delivered by Secured Party to Debtor, this Agreement and the security
interests created hereby shall terminate.  Upon termination of this Agreement
and Debtor’s written request, Secured Party will, at Debtor’s sole cost and
expense, return to Debtor such of the Collateral as shall not have been sold or
otherwise disposed of or applied pursuant to the terms hereof and execute and
deliver to Debtor such documents as Debtor shall reasonably request to evidence
such termination.
 
(m) Cumulative Rights.  All rights and remedies of Secured Party hereunder are
cumulative of each other and of every other right or remedy which Secured Party
may otherwise have at law or in equity or under any of the other Loan Documents,
and the exercise of one or more of such rights or remedies shall not prejudice
or impair the concurrent or subsequent exercise of any other rights or
remedies.  Further, except as specifically noted as a waiver herein, no
provision of this Agreement is intended by the parties to this Agreement to
waive any rights, benefits or protection afforded to Secured Party under the
Code.
 
(n) Gender and Number.  Within this Agreement, words of any gender shall be held
and construed to include the other gender, and words in the singular number
shall be held and construed to include the plural and words in the plural number
shall be held and construed to include the singular, unless in each instance the
context requires otherwise.
 
(o) Descriptive Headings.  The headings in this Agreement are for convenience
only and shall in no way enlarge, limit or define the scope or meaning of the
various and several provisions hereof.
 
14. Financing Statement Filings.  Debtor hereby authorizes the filing of and
recognizes that financing statements pertaining to the Collateral have been or
may be filed in one or more of the following jurisdictions:  the location of
Debtor’s place of business, the location of Debtor’s chief executive office, or
other such place as the Debtor may be “located” under the provisions of the
Code; where Debtor maintains any Collateral, or has its records concerning any
Collateral, as the case may be.  Without limitation of any other covenant
herein, Debtor will neither cause or permit any change in the location of
(i) any Collateral, (ii) any records concerning any Collateral, or
(iii) Debtor’s principal residence, the location of Debtor’s place of business,
or the location of Debtor’s chief executive office, as the case may be, to a
jurisdiction other than as represented in Subsection 3(g), nor will Debtor
change its name or the Organizational Information as represented in Subsection
3(g), unless Debtor shall have notified Secured Party in writing of such change
at least thirty (30) days prior to the effective date of such change, and shall
have first taken all action required by Secured Party for the purpose of further
perfecting or protecting the security interest in favor of Secured Party in the
Collateral.  In any written notice furnished pursuant to this Subsection, Debtor
will expressly state that the notice is required by this Agreement and contains
facts that may require additional filings of financing statements, amendments or
other notices for the purpose of continuing perfection of Secured Party’s
security interest in the Collateral.
 
Without limiting Secured Party’s rights hereunder, Debtor authorizes Secured
Party to file financing statements or amendments thereto under the provisions of
the Code as amended from time to time.
 

--------------------------------------------------------------------------------




EXECUTED as of the date first written above.
 
DEBTOR:
SANDSTONE EQUITY INVESTORS, LLC
By: /s/G. Steven
Dawson                                                                
           G. Steven Dawson
          Managing Director
SECURED PARTY:
DESERT CAPITAL TRS, INC.
By:  /s/Todd B.
Parriott                                                             
            Todd B. Parriott
            President
   




 

--------------------------------------------------------------------------------


 
SCHEDULE A
 
TO

 
PLEDGE AND SECURITY AGREEMENT

 
DATED NOVEMBER 21, 2007

 
BY AND BETWEEN

 
DESERT CAPITAL TRS, INC.

 
AND
 
SANDSTONE EQUITY INVESTORS, LLC
 
 
The following property is a part of the Collateral as defined in Subsection
1(c):
 
All membership units of Consolidated Mortgage, LLC, a Nevada limited liability
company, now or hereafter issued and outstanding, and however evidenced,
together with any and all books of account and other records relating in any way
to the foregoing, together with all products and proceeds thereof.
 

